Citation Nr: 0736418	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  06-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
Cesarian section (C-section), to include scars.

2.  Entitlement to service connection for recurrent 
sinusitis.

3.  Entitlement to service connection for recurrent rhinitis.

4.  Entitlement to service connection for lumbar strain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

7.  Entitlement to an initial compensable evaluation for 
costochondritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and from December 1980 to November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The Board notes that the veteran's claims of service 
connection for C-section scars, recurrent sinusitis, 
recurrent rhinitis, and hypertension were denied in an 
earlier May 2004 rating decision, along with the initial 
claim of service connection for costochondritis and a 
separate claim of service connection for lactose intolerance 
(which she withdrew at her March 2007 hearing).  She was 
notified of this decision in the same month.  In an August 
2004 letter, she requested that her "case be looked at 
again.  The appealed June 2005 rating decision followed, and 
the veteran's Notice of Disagreement was received in November 
2005.

In the appealed rating decision and the February 2006 
Statement of the Case, the four noted claims were all 
considered on a de novo basis.  During the March 2007 
hearing, however, there was a discussion of whether those 
issues should instead be considered as claims to reopen 
previously denied claims on the basis of new and material 
evidence under 38 C.F.R. § 3.156.  See Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).  
The veteran specifically asserted that the August 2004 letter 
constituted a Notice of Disagreement with the May 2004 rating 
decision.  

In this regard, the Board is aware that the veteran's August 
2004 statement is not clear as to whether she sought only RO 
reconsideration or also appellate review, and 38 C.F.R. 
§ 20.201 indicates that a Notice of Disagreement constitutes 
a written communication expressing dissatisfaction with a 
determination and a desire to contest the result.  At the 
same time, this regulation indicates that no special wording 
is required, and the Board observes that the RO never 
followed up with the veteran to determine whether she was 
seeking merely RO reconsideration or appellate review.  As 
such, the Board does not view the May 2004 rating decision as 
"final" pursuant to 38 U.S.C.A. § 7105(c) and will thus 
consider all service connection claims on a de novo basis in 
this decision.

All issues on appeal, except for the claim of service 
connection for residuals of a C-section, to include scars, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran has been shown to have current residual scars as 
a result of in-service C-sections.


CONCLUSION OF LAW

Residual C-section scars were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this case, the veteran did undergo C-sections in service, 
in  June 1988 and October 1990, in conjunction with her 
pregnancies.  In the appealed June 2005 rating decision, the 
RO denied the veteran's claim on the basis that "childbirth 
is not a disability for VA purposes."  However, during her 
March 2007 hearing, the veteran emphasized that the 
disability for which she sought service connection consisted 
instead of residual scarring, and such scars were in fact 
confirmed by VA examination in February 2005.  The examiner 
noted a scar on the midline of the abdomen, with two scars 
that were partially overlapping each other.  The diagnosis 
was "scars from caesarian sections."

Based on this evidence, it is eminently clear that the 
veteran's C-section scars were incurred in service, and 
service connection is warranted for this disorder.  The claim 
is thus granted in full.    


ORDER

Entitlement to service connection for residual C-section 
scars is granted.


REMAND

In service connection cases, a VA examination is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The VA examinations in this case, to date, have only 
addressed the veteran's costochondritis and C-section scars.  
A review of the veteran's service medical records, however, 
reveals frequent treatment for sinus problems, allergic 
rhinitis symptoms, and low back symptoms.  Similarly, these 
records indicate frequent high blood pressure readings, as 
well as notations of questionable chronic hypertension 
following the veteran's giving birth in October 1990.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, note 1 (indicating 
that the term "hypertension" means that diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.).

While the Board is aware that the veteran's November 1996 
separation examination report was within normal limits in 
terms of her claimed disabilities, with blood pressure of 
110/80, she was treated subsequent to service for low back 
pain beginning in January 1997, for hypertension beginning in 
November 1998, for rhinosinusitis beginning in January 2000, 
and for allergic rhinitis beginning in March 2000.  Given 
this treatment for similar problems both during and after 
service, a VA general medical examination addressing the 
nature and etiology of these four claimed disabilities is 
"necessary" under 38 U.S.C.A. § 5103A(d).

The Board also notes that, at her March 2007 hearing, the 
veteran submitted a folder of post-service military base 
medical records containing the noted post-service records 
from January 1997 through March 2000, as well as records 
dated through March 2007 addressing those and other 
disorders.  During the hearing, her representative clarified 
that the waiver of RO consideration that would accompany 
forthcoming evidence did not apply to the evidence submitted 
at the hearing because "there's a fair amount of it and it, 
really should be looked at by the AMC or the RO" in fairness 
to the veteran.  Accordingly, this evidence will need to be 
considered on remand, particularly in conjunction with the 
claims of service connection for recurrent sinusitis, 
recurrent rhinitis, lumbar strain, hypertension.  38 C.F.R. 
§ 20.1304(a).   

The Board also notes that the evidence submitted at the 
hearing concerns costochondritis, as such records show 
treatment and medication for this disorder, as well as 
multiple physical evaluations.  The Board is aware that the 
veteran has recently undergone a comprehensive VA examination 
for this disorder, in July 2005, but given her 
representative's statement regarding RO or AMC review of the 
new evidence, action on the claim for an initial compensable 
evaluation for costochondritis will have to be deferred 
pending an RO or AMC review of such records on remand.  Id.

As to the claim of service connection for a psychiatric 
disorder, to include PTSD, the veteran has asserted that the 
death of her infant son in November 1990, confirmed by the 
service medical records, resulted in her current disorder.  
This contention is supported in an October 2007 letter from 
two Army psychologists from the Andrew Rader U.S. Army Health 
Clinic in Fort Myer, Virginia, who found that the veteran's 
PTSD "can be etiologically linked to the death of her infant 
son approximately 17 years ago."  In view of this evidence, 
it is "necessary" under 38 U.S.C.A. § 5103A(d) that the 
veteran be examined by a VA psychiatrist to determine the 
nature and etiology of her claimed psychiatric disorder, 
based on a review of the entire claims file.

The Board further observes that the two noted Army 
psychologists described a course of psychological treatment 
at the Fort Myer facility beginning in July 2007.  Efforts 
should be made to obtain records of such treatment.  
38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify her of 
the type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  This should include mental 
health records from the Andrew Rader U.S. 
Army Health Clinic in Fort Myer, 
Virginia, dated from July 2007 to the 
present time.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of her claimed recurrent 
sinusitis, recurrent rhinitis, lumbar 
strain, and hypertension.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
four claimed disorders.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The veteran should also be afforded a 
VA psychiatric examination to address the 
nature and etiology of her claimed 
psychiatric disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide Axis I 
psychiatric diagnoses.

If a diagnosis of PTSD is rendered, the 
examiner should provide an opinion as to 
whether is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that PTSD resulted as a 
consequence of the veteran's reaction to 
the corroborated death of her infant son 
in 1990, during service.  For any other 
Axis I psychiatric diagnoses, the 
examiner should render opinions as to 
whether it is at least as likely as not 
that such disorders are etiologically 
related to service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the veteran's claims of 
service connection for recurrent 
sinusitis, recurrent rhinitis, lumbar 
strain, hypertension, and a psychiatric 
disorder, to include PTSD; and for an 
initial compensable evaluation for 
costochondritis must be readjudicated.  
If the determination of one or more 
claims remains less than fully favorable 
to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


